Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Lake Country Nursing Center,
(CCN: 37-5310),

Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-10-988
Decision No. CR2380

Date: June 6, 2011

DECISION

The Centers for Medicare and Medicaid Services (CMS) has failed to show that
Petitioner, Lake County Nursing Center, was not in substantial compliance with program
participation requirements based on the survey completed in July 2010. Accordingly, for
the July 2010 survey, CMS has not shown a basis for an enforcement remedy and no
remedy is reasonable based on that survey. However, Petitioner was not in substantial
compliance with program participation requirements based on the September 2010 survey
and a $50 per-day civil money penalty (CMP) from September 8, 2010 through
September 14, 2010 is required as a matter of law.

I. Background

On July 18, 2010, a survey was concluded to determine whether Petitioner was
complying with federal participation requirements. As a result of the July 18, 2010
survey, Petitioner was cited with four deficiencies: F-272, scope/severity (s/s) level D,
42 C.F.R. § 483.20(b), Comprehensive Assessments; F-309, s/s level J, 42 C.F.R.

§ 483.25, Quality of Care; F-441, s/s level D, 42 C.F.R. § 483.65, Infection Control; and
F-514, s/s level E, 42 C.F.R. § 483.75(1)(1), Clinical Records. Another survey was
conducted on September 8, 2010 and Petitioner was cited with one deficiency for F-309,
s/s level D, 42 C.F.R. § 483.25, Quality of Care.

By letter dated July 20, 2010, CMS notified Petitioner that it would be imposing the
following remedies: termination of its provider agreement unless substantial compliance
was achieved by December 18, 2010, a CMP in the amount of $3,050 per-day for June 15
and 16, 2010, a per-day CMP in the amount of $200 beginning June 17, 2010, a denial of
payment for new admissions (DPNA) beginning August 4, 2010, and a withdrawal of
approval for Nurse Aide training and Competency Evaluation program (NATCEP) and
Competency Evaluation Program (CEP).

By letter date October 4, 2010, CMS notified Petitioner that it was imposing a per
instance civil money penalty (PICMP) of $10,000 for the instance on March 18, 2010!
described as deficiency F-309, s/s level J, and a CMP of $50 per-day beginning on
September 8, 2010. In addition, CMS notified Petitioner that it was rescinding the $3050
per-day CMP for June 15 and 16, 2010 and the $200 per-day CMP beginning June 17,
2010.

By letter dated October 21, 2010, CMS rescinded the termination of Petitioner’s provider
agreement and lifted the DPNA as of September 15, 2010. The per-day CMP of $50 was
determined to remain in effect from September 8 through 14, 2010, for a total of $350.
The combined total of the PICMP and the $50 per-day CMP is $10,350.

By letter dated September 15, 2010, Petitioner timely requested a hearing. By motion
dated December 8, 2010, Petitioner stated that an in-person hearing would not be
necessary and requested a decision based on written submissions. Accordingly, I set a
briefing schedule. CMS submitted 16 exhibits (CMS Exs. 1-16) on December 21, 2010.
CMS filed its initial brief (CMS Br.) on January 21, 2011 accompanied by four
declarations. I am labeling the declaration of Melissa Lowe concerning the September 8,
2010 survey as CMS Ex. 17, the declaration of Melissa Lowe concerning the July 18,
2010 survey as CMS Ex. 18, the declaration of Rhonda McComas as CMS Ex. 19, and
the declaration of Susan LeBlanc as CMS Ex. 20. Petitioner submitted 10 exhibits (P.
Exs. 1-10) on December 20, 2010 and filed its initial brief (P. BR.) on January 19, 2011.
On February 16, 2011 Petitioner filed its Response Brief (P. Response) accompanied by
three additional exhibits marked as rebuttal exhibits (P. Rebuttal Exs. 11-13) and three
declarations. I am labeling the declaration of Julieta Laguna as P. Ex. 14, the declaration
of Martha Greer as P. Ex. 15, and the declaration of Debra Franklin as P. Ex. 16. By
electronic transmission on February 25, 2011, CMS stated that it would not be filing a
response brief. I admit into evidence CMS Exs. 1-20 and P. Exs. 1-10, P. Rebuttal Exs.
11-13, and P. Exs. 14-16.

' The October 4, 2010 notice letter incorrectly stated that the PICMP was based on
events that occurred on June 18, 2010. The events at issue occurred on March 18, 2010.
IL. Issues, Applicable Law, Findings of Fact and Conclusions of Law
A. Issues
The issues in this case are:

1. Whether Petitioner failed to comply with one or more Medicare participation
requirements; and

2. Whether the remedies imposed are reasonable.
B. Applicable Law and Regulations

Petitioner is considered a long-term care facility under the Social Security Act (Act) and
regulations promulgated by the Secretary of Health and Human Services (Secretary).

The statutory requirements for participation by a long-term care facility are found at
sections 1819 and 1919 of the Act, and at 42 C.F.R. Part 483. Sections 1819 and 1919 of
the Act vest the Secretary with authority to impose civil money penalties (CMPs) and
other remedies against a long-term care facility for failure to comply substantially with
participation requirements.

Pursuant to the Act, the Secretary has delegated to CMS the authority to impose various
remedies against a long-term care facility that is not complying substantially with federal
participation requirements. Facilities which participate in Medicare may be surveyed on
behalf of CMS by State survey agencies in order to ascertain whether the facilities are
complying with participation requirements. 42 C.F.R. §§ 488.10-488.28; 42 C.F.R.

§§ 488.300-488.335.

The regulations specify that a CMP imposed against a facility on a per-day basis will fall
into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper range of
CMP, $3050 per-day to $10,000 per-day, is reserved for deficiencies that pose immediate
jeopardy to a facility’s residents and, in some circumstances, for repeated deficiencies.
42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The lower range of CMP, from $50 per-day to
$3000 per-day is reserved for deficiencies that do not constitute immediate jeopardy, but
either cause actual harm to residents, or cause no actual harm, but have the potential for
causing more than minimal harm. There is only a single range of $1000 to $10,000 for a
PICMP. 42 C.F.R. §§ 488.408; 488.438.

The regulations define the term “substantial compliance” to mean “a level of compliance
with the requirements of participation such that any identified deficiencies pose no
greater risk to resident health or safety than the potential for causing minimal harm.”

42 C.F.R. § 488.301. Non-compliance at the level of immediate jeopardy is defined as
“a situation in which the provider’s noncompliance with one or more requirements of
participation has caused, or is likely to cause, serious injury, harm, impairment, or death
to a resident.” Id.

A state agency may be required to withdraw a facility’s approval to conduct a NATCEP.
Pursuant to sections 1819(b)(5) and 1919(b)(5) of the Act, skilled nursing facilites
(SNFs) and nursing facilites (NFs) may only use nurse aides who have taken a training
and competency evaluation program. Sections 1819(e) and 1919(e) of the Act impose
upon the states the requirement to specify what NATCEPs they will approve that meet
the requirements established by the Secretary and a process for reviewing and
reapproving those programs using criteria set by the Secretary. Pursuant to sections
1819(f)(2) and 1919(f)(2) the Secretary was directed to develop requirements for
approval of NATCEPs and the process for review of those programs. The Secretary
promulgated regulations at 42 C.F.R. Part 483, subpart D. Pursuant to 42 C.F.R. §
483.151(b)(2) and (e)(1) a state may not approve and must withdraw any prior approval
of a NATCEP offered by a skilled nursing or nursing facility that: (1) has been subject to
an extended or partial extended survey under sections 1819(g)(2)(B)(i) or
1919(g)(2)(B)(i) of the Act; (2) has been assessed a CMP of not less than $5000; or (3)
that has been subject to termination of its participation agreement, a DPNA, or the
appointment of temporary management. Extended and partial extended surveys are
triggered by a finding of “substandard quality of care” during a standard or abbreviated
standard survey and involve evaluating additional participation requirements.
“Substandard quality of care” occurs where surveyors identify one or more deficiencies
related to participation requirements established by 42 C.F.R. § 483.13 (Resident
Behavior and Facility Practices), § 483.15 (Quality of Life), or § 483.25 (Quality of Care)
that are found to constitute either immediate jeopardy, a pattern of or widespread actual
harm that does not amount to immediate jeopardy, or a widespread potential for more
than minimal harm that does not amount to immediate jeopardy with no actual harm. 42
CR. § 488.301.

The Act and regulations make a hearing before an Administrative Law Judge (ALJ)
available to a long-term care facility against which CMS has determined to impose an
enforcement remedy. Act § 1128A(c)(2); 1866(h); 42 C.F.R. §§ 488.408(g);
498.3(b)(13). The hearing before an ALJ is a de novo proceeding. Anesthesiologists
Affiliated, et al, DAB CR-65 (1990), aff'd, 941 F.2d 678 (8th Cir. 1991); Emerald Oaks,
DAB No. 1800, at 11 (2001); Beechwood Sanitarium, DAB No. 1906 (2004); Cal Turner
Extended Care, DAB No. 2030 (2006), The Residence at Salem Woods, DAB No. 2052
(2006). A facility has a right to appeal a “certification of noncompliance leading to an
enforcement remedy.” 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and
498.3. However, the choice of remedies by CMS or the factors CMS considered when
choosing remedies are not subject to review. 42 C.F.R. § 488.408(g)(2). A facility may
only challenge the scope and severity level of noncompliance found by CMS ifa
successful challenge would affect the range of the CMP that could be imposed by CMS
or impact the facility’s authority to conduct a nurse aide training and competency
evaluation program. 42 C.F.R. §§ 498.3(b)(14) and (d)(10)(i). The CMS determination
as to the level of noncompliance “must be upheld unless it is clearly erroneous” (42
C.F.R. § 498.60(c)(2)), including the finding of immediate jeopardy. Woodstock Care
Center, DAB No. 1726, at 9, 38 (2000), aff'd, Woodstock Care Center v. Thompson, 363
F.3d 583 (6th Cir. 2003). The Departmental Appeals Board (the Board) has long held
that the net effect of the regulations is that a provider has no right to challenge the scope
and severity level assigned to a noncompliance finding, except in the situation where that
finding was the basis for an immediate jeopardy determination. See e.g., Ridge Terrace,
DAB No. 1834 (2002); Koester Pavilion, DAB No. 1750 (2000). Review of a CMP by
an ALJ is subject to 42 C.F.R. § 488.438(e).

The standard of proof or quantum of evidence required is a preponderance of the
evidence. CMS has the burden of coming forward with the evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. Petitioner bears the
burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense. See
Hillman Rehabilitation Center, DAB No. 1611 (1997), aff'd, Hillman Rehabilitation
Center v. United States Department of Health and Human Services, No. 98-3789, 1999
WL 34813783 (D.N.J. May 13, 1999); Cross Creek Health Care Center, DAB No. 1665
(1998); Emerald Oaks, DAB No. 1800; Batavia Nursing and Convalescent Center, DAB
No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Center v. Thompson, 129 F.
App’x. 181 (6th Cir. 2005); Batavia Nursing and Convalescent Inn, DAB No. 1911
(2004).

C. Findings of Fact, Conclusions of Law, and Discussion

I make findings of fact and conclusions of law to support this decision. I set them forth
below as separate headings in italics and bold type, and then discuss each in detail.

1. Petitioner was in substantial compliance with participation
requirements based on the July 18, 2010 survey.

The PICMP imposed as a result of the July 18, 2010 survey is based on the events of
March 18, 2010 involving Resident 2 (R-2), and cited under the deficiency noted at
F-309, 42 C.F.R. § 483.25, Quality of Care.

The regulation at 42 C.F.R. § 483.25 provides:

Each resident must receive and the facility must provide the necessary care and
services to attain or maintain the highest practicable physical, mental, and
psychosocial well-being, in accordance with the comprehensive assessment and
plan of care.
R-2 was admitted to Petitioner’s facility with various diagnoses including diabetes
mellitus, anxiety, and airway obstruction. CMS Ex. 2, at 5; CMS Ex. 7, at 5-6. The
March 15, 2010 care plan for R-2 states that R-2’s blood sugar levels should be within
acceptable limits and to report any of the following signs or symptoms to the charge
nurse immediately: cold, clammy, change in level of consciousness, hypoglycemia or
yperglycemia. /d.; P. Ex. 3, at 1. The March 2010 monthly physician orders were for
“Glutose 15 PRN [as needed] per hypoglycemia, please read policy & procedure pm,
Glucagon | mg IM PRN [by intramuscular injection, as needed] per hypoglycemia, read
policy & procedure.” CMS Ex. 2, at 6.

The events that form the basis of this deficiency took place on March 18, 2010. At 4:00
p.m., R-2’s blood sugar was recorded to be 147 mg/dl. P. Rebuttal Ex. 11, at 1. Pursuant
to R-2’s physician’s order, Humulin N, a long acting insulin,” was administered. Jd. at 2.
At 5:00 p.m., a nurse’s note documented that R-2 was very agitated and was putting her
ands on her forehead. A narcotic pain medication, Lortab, was given by crushing it and
mixing it into pudding. R-2 ate the pudding-Lortab mixture and took 120 cc. of water
and was “‘self-mobile” in her wheelchair. At 6:00 p.m., R-2 was still “self-mobile” in her
wheelchair and drank 120 cc. of orange juice followed by 120 cc. of water. CMS Ex. 2,
at 6; CMS Ex. 7, at 11.

At 10:00 p.m., R-2 was found in her recliner. At that time, she was diaphoretic and she
slightly opened her eyes when verbally and tactilely stimulated. R-2’s blood glucose
level was 41 mg/dl. Orange juice in the amount of 240 cc. was given orally by syringe
which R-2 sluggishly swallowed. One tube of glutose was given. R-2’s blood sugar
level was 39 mg/dl at 10:10 p.m., and 36 mg/dl at 10:20 p.m. The physician was notified
at 10:30 p.m.* The physician’s order was to give 1 amp of 50 percent dextrose by IV
push, start an IV, monitor blood sugar level in 15 minutes, then in 30 minutes, and
transfer to the emergency room for further evaluation and treatment. At 10:45 p.m., R-
2’s blood sugar was 225 mg/dl. At 10:45 p.m., R-2 became short of breath with circum-
oral cyanosis. Oxygen was given, the nursing staff performed oral pharyngeal
suctioning, an ambulance was called, and R-2 was transferred to the emergency room of
the local hospital. P. Ex. 4; CMS Ex. 2, at 6; CMS Ex. 7, at 11-12; CMS Ex. 19.

The hospital emergency room admitting diagnosis was respiratory distress after a sudden
onset of a hypoglycemic episode and probable aspiration. CMS Ex. 2, at 7; CMS Ex. 7,
at 15-21; CMS Ex. 19. On March 21, 2010, R-2 died. The hospital summary of the
episode documented aspiration pneumonitis and respiratory distress. Id.

> Humulin N is a long-acting insulin with onset usually between four to eight hours and
at most 10 to 30 hours. P. Response at 2; P. Rebuttal Ex. 12, at 3.

* R-2’s physician could not be contacted and another physician issued the order for R-2.
P. Ex. 7, 8.
CMS argues that the facility failed to follow its own protocol for diabetic residents with
severe hypoglycemic symptoms. The facility’s protocol required that the staff provide
residents experiencing severe hypoglycemia with 1 amp of 50 percent dextrose IV or
glucagon, contact the physician, monitor vital signs frequently and follow up every 15
minutes until blood sugar levels became normal. CMS Ex. 9, at 1. The facility’s
protocol defines severe hypoglycemia as a blood sugar level of below 40 mg/dl. Jd.
CMS accepted the facility’s policies as evidence of the standard of care its staff is to
provide and also evidence of the standard of care in the medical community. CMS Br. at
9; Life Care at Hilton Head, DAB CR1908 (2009). According to the survey, the staff
should have assessed R-2 for hypoglycemia at 5:00 p.m. when she was agitated and
putting her hands to her forehead. Instead, at 5:00 p.m. the facility staff determined that
R-2 was suffering pain gave her a narcotic pain medication, but she was not assessed for
ypoglycemia. CMS argues that Petitioner failed to provide R-2 with the care and
services required by the regulations since the Resident was experiencing hypoglycemia
symptoms for a five hour period from 5:00 p.m. to 10:00 p.m. CMS Br. at 10.

Petitioner argues that at 10:00 p.m., the nurse assessed R-2’s blood sugar level at 41
mg/dl and immediately followed its policy for moderate hypoglycemia which it defines
as blood sugar levels of between 40-60 mg/dl. P. Ex. 6, at 2. Petitioner’s policy and
procedures for moderate hypoglycemia directs staff to give the resident either eight
ounces of orange juice or two tubes of Glutose. /d. The nurse administered 240 cc. of
orange juice, which is equivalent to just over eight ounces of orange juice. In addition
one tube of Glutose was given to R-2. P. Ex. 4; P. Ex. 6, at 2. Petitioner claims that,
during the survey, the surveyors were mistakenly given only the last page of three pages
of the facility’s policy and procedures for hypoglycemia. P. Ex. 10; P. Br. at 4. The last
page is for treating residents with severe hypoglycemia, blood sugar levels below 40
mg/dl. Petitioner argues that at 10 p.m. R-2’s blood sugar level was 41 mg/dl and
therefore the nurse properly followed the procedures for moderate hypoglycemia, blood
sugar levels between 40 to 60 mg/dl. Petitioner contends that its nursing staff acted in
compliance with its policy and procedure. Petitioner contends that when R-2 did not
improve after receiving the orange juice and Glutose, the nurse contacted R-2’s physician
and new orders were obtained for the Resident which were strictly followed. R-2’s
treating physician provided a letter in which he stated that the physician’s orders on file
for the Resident, although given by a physician who was filling in for him, were
complied with to his satisfaction. P. Ex. 8. Petitioner argues that R-2’s shortness of
breath was due to R-2’s documented problems with asthma. Petitioner therefore argues
that it was in compliance with 42 C.F.R. § 483.25.

According to Petitioner, R-2 had a urinary tract infection (UTI) which was being treated
with Macrobid, an antibiotic. Macrobid has side effects including abdominal pain,
asthmatic attacks, and pulmonary sensitivity reaction. P. Ex. 14. In addition, a UTI can
itself cause pain and agitation. Jd. According to the declaration of the charge nurse,
Julieta Laguna, R-2’s agitation and her activity in placing her hands on her forehead at
5:00 p.m. were signs of pain and not low blood sugar. P. Ex. 14. Nurse Laguna
concluded that R-2 was experiencing pain at 5:00 p.m. based on the length of time she
ad been caring for the Resident. /d. Significantly, R-2 could not verbalize the cause of
er agitation at 5:00 p.m. because of her dementia. Based on her assessment of the
situation — including her acquaintance with the Resident’s history at the facility —
Nurse Laguna administered pain medication. Shortly afterward, R-2’s agitation ceased,
which supports the view that Nurse Laguna was correct — or at the very least reasonable
— in determining that at 5:00 p.m. R-2 was agitated by pain rather than by
rypoglycemia.

Further, Petitioner points out that had R-2 been suffering hypoglycemia at 5:00 p.m., she
would not have been “self-mobile” in her wheelchair at 6:00 p.m., when Nurse Laguna
administered 120 cc. of orange juice and 120 cc. of water to R-2 to avoid dehydration,
because the Resident had not eaten all of her dinner. At 6:45 p.m., R-2 received wound
care. P. Ex. 15. At 7:00 p.m., a Certified Nurse Assistant (CNA) provided R-2 witha
snack consisting of animal crackers and ice cream approved for diabetics. P. Ex. 16. R-2
was observed to consume her entire snack. Jd. At 8:00 p.m., she received a cool
compress for her eyes. P. Rebuttal Ex. 13; P. Ex. 15. Her room was next door to the
medication and medical supply room, and as a consequence, R-2 was observed a number
of times during the evening of March 18, 2010 by a staff member who was going to and
from that supply room. P. Ex. 16. Petitioner supplied declarations from the staff member
who provided the wound care at 6:45 p.m., the staff member who fed R-2 her snack at
7:00 p.m., the staff member who provided the cool compress for R-2’s eyes at 8:00 p.m.,
and Nurse Laguna. All the staff members declared that prior to 10:00 p.m. R-2 exhibited
no signs of hypoglycemia. P. Exs. 14; 15; 16.

Inexplicably, but apparently as a matter of tactical choice, CMS failed to file any
response to Petitioner’s initial brief. This is troubling for many reasons, but it is
especially disturbing because CMS’s prima facie case as set out in its initial brief
collapsed as soon as Petitioner documented that the quality of care citation was based on
the surveyor’s review of incomplete records. As I have noted above, the surveyors were
only given the facility’s policies and procedures for severe hypoglycemia and not its
policies and procedures for moderate hypoglycemia. Petitioner presented evidence, that
CMS has not offered to refute, that R-2 was suffering from a UTI and receiving an
antibiotic, the side effects of which might well include abdominal pain, asthma attacks,
and respiratory problems. Petitioner offered an alternate explanation for R-2’s agitation
at 5:00 p.m., an explanation that CMS has not attempted to refute or challenge.

Further, CMS failed to address questions raised by all the care R-2 did receive after 5:00
p.m. There is no documentation that R-2 was exhibiting any signs or symptoms of
hypoglycemia at any time prior to 10:00 p.m. if one assumes arguendo that her agitation
at 5:00 p.m. was caused by pain. This critical assumption was not refuted by CMS, and it
is perfectly consistent with the evidence before me. Nor has CMS discussed Petitioner’s
suggestion that the Resident could not have been “self-mobile” in a wheelchair at 6:00
p.m. if she had been hypoglycemic and untreated at 5:00 p.m. Petitioner presented
declarations from three staff members, which CMS did not attempt to refute, that the
Resident was not exhibiting signs and symptoms of low blood sugar prior to 10:00 p.m.
(P. Exs. 14, 15, 16). These staff members provided care to R-2 during the time in
question. Petitioner has presented evidence, unrefuted by CMS on this record, that its
staff complied with its own policies and procedures and complied with

R-2’s physician’s orders. P. Exs. 4, 9, 10. I can see no reason — and CMS has not
suggested one — to doubt the credibility or reliability of the representations made by the
three staff members (P. Exs. 4, 9, and 10) and supplemented by the declarations attached
to its response brief (P. Exs. 14, 15, and 16). R-2’s treating physician stated that the
physician’s orders on file for R-2, although given by a physician standing in for the
treating physician, were complied with to his satisfaction by the facility staff. P. Ex. 8.
These exhibits effectively refute CMS’s prima facie case, and for whatever reason, CMS
as chosen to leave them unchallenged and uncontradicted. Considering CMS’s lack of
response to Petitioner’s initial and response briefs, I am compelled to find that CMS has
not established its prima facie case of a deficiency at an immediate jeopardy level, or of
any deficiency whatsoever, under the quality of care regulation during the July survey.

2. Petitioner was not in compliance with participation requirements
based on the survey of September 8, 2010.

A complaint survey was conducted on September 8, 2010. The surveyors determined
that Petitioner was not in compliance with one deficiency, F-309, s/s D, Quality of Care,
involving Resident 8 (R-8) during the September 8, 2010 survey. According to CMS,
Petitioner failed to ensure that R-8’s condition was observed and documented following a
sliding scale insulin administration. Further, Petitioner failed to document R-8’s blood
pressures. CMS Ex. 10, at 1-3.

CMS conceded in its October 8, 2010 Report of Readiness that the only deficiency before
me was F-309 from the July survey, discussed above. However, subsequently, by letter
dated October 21, 2010, CMS imposed a $50 per-day CMP from September 8, 2010
through September 14, 2010, totaling $350.

CMS discussed the September survey when it filed its initial brief on January 21, 2011.
Petitioner failed to discuss the September 2010 survey when it filed its initial brief on
January 19, 2011, possibly relying on CMS’s October 8, 2010 Report of Readiness.
However, once Petitioner received CMS’s initial brief, Petitioner was on notice that
CMS, based on its subsequent notice letter of October 21, 2010, had put the September
survey also at issue in this case. Petitioner had an opportunity to contest the September 8,
2010 survey when it filed its Response brief. Petitioner failed to do so and was
completely silent concerning the September 8, 2010 survey. CMS established a prima
10

facie case concerning the September 8, 2010 survey. Petitioner failed to contest the basis
for this deficiency or the duration of the CMP imposed. The minimum amount of a CMP
is $50 for each day of non-compliance. I do not have authority to reduce a penalty to
zero. 42 C.F.R. § 488.438. Therefore, a $50 per-day CMP from September 8 through
September 14, 2010 is reasonable as a matter of law.

III. Conclusion

CMS has shown no basis for the PICMP enforcement remedy assessed as a result of the
July 2010 survey and therefore no remedy is authorized or reasonable. However,
Petitioner was not in substantial compliance with program participation requirements
based on the September 2010 survey and a $50 per-day CMP from September 8, 2010
through September 14, 2010, totaling $350, is required as a matter of law.

/s/
Richard J. Smith
Administrative Law Judge

